UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6906


RONDELL CLARKE,

                  Plaintiff - Appellant,

          v.

CORRECTIONAL OFFICER WASHINGTON; SERGEANT STANDFORD; MAJOR
DARDEN, Major of Security,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:14-cv-01313-LMB-JFA)


Submitted:   November 17, 2015              Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rondell Clarke, Appellant Pro Se.          Nancy Hull Davidson,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rondell Clarke appeals the district court’s order denying

relief   on   his   42   U.S.C.   § 1983    (2012)   complaint.        We   have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  Clarke

v. Corr. Officer Washington, No. 1:14-cv-01313-LMB-JFA (E.D. Va.

May 12, 2015).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court    and   argument    would   not   aid   the   decisional

process.



                                                                       AFFIRMED




                                      2